DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61-80, and in particular, independent claims 61, 67, 71, and 77, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the respective independent claims describes a method, and device or apparatus, that is configured to transmit and/or receive a plurality of uplink transmission requests (ULTR). The claims are directed to a specific genus of devices that are specific to transmission/reception of uplink transmission requests, however, the claims recite a plurality of alternatives that render the claim unclear as to the scope of the metes and bounds of the claim, MPEP 21703.05. For example, the first paragraph of the claim or a target signal strength, and then if this is the case the claims recite if a carrier sensing indication indicates that carries sensing should not performed, carrier sensing should be performed, and then transmit an UL transmission comprising the first configuration, etc.. The aforementioned other alternatives/configurations, which equate to separate embodiments, with regard to second and third configurations discuss further alternatives. The dependent claims, see for example, claim 62, further discusses another plurality of alternatives, such that, when trying to determine the metes and bounds of each of the alternatives in combination with the body of the claim, along with each of the respective dependent claims, renders the claim unclear. In the case above, the claims that use alternative language to define multiple species are complex and comprise multiple nested points of variation that set forth alternatives that could be used separately, and lack a common structure, which when trying to determine the scope of the claims render the claims indefinite.
Election/Restrictions
Claim(s) 61, 67, 71, and 77 is/are generic to the following disclosed patentably distinct species: the claims are directed to a plurality of uplink transmission requests (ULTR) wherein the applicant defines three different configurations/species which are . The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The claims recites at least three distinct configurations/species that further contain features from dependent claims that have further nested alternatives which would cause the examiner to search for indeterminate amount of time to either identify prior art or find the claims in condition for allowance. Furthermore, each of the alternatives in just the independent claims would require separate search strategies, and/or different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411